NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4098-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PHILIP S. PATRICK,

     Defendant-Appellant.
________________________

                   Submitted January 6, 2021 – Decided February 19, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 10-02-0181.

                   The Anthony Pope Law Firm, PC, attorney for
                   appellant (Annette Verdesco, on the brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Albert Cernadas, Jr., Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant, Philip S. Patrick, appeals from an April 16, 2019, order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing.

      We previously set forth the facts in this matter in State v. Patrick, A-5597-

13 (App. Div. Oct. 18, 2016) (slip op. at 2-11) and need only repeat the pertinent

facts and procedural history. After a jury convicted defendant of first-degree

murder, N.J.S.A. 2C:11-3(a)(1) to (2), second-degree possession of a weapon

(firearm) for an unlawful purpose, N.J.S.A. 2C:39-4(a), and third-degree

unlawful possession of a weapon (handguns), N.J.S.A. 2C:39-5(b), defendant

was sentenced to an aggregate fifty-five years, subject to eighty-five percent

parole ineligibility under the No Early Release Act, N.J.S.A. 2C:43-7.2.

      Defendant raises the following issue on appeal:

            POINT ONE: The Trial Court Committed Reversible
            Error in Denying Appellant's Motion for [PCR].

      Defendant's April 12, 2018, PCR petition raised several assertions of

ineffective assistance of trial counsel, including his lawyer's failure to

adequately address the issue of accomplice liability. Defendant also asserted

his trial counsel should have objected to certain testimony from prosecution

witnesses Edwin Price, a jailhouse informant, and Shameka Monroe, defendant's

girlfriend. He also believes his attorney should have objected to remarks made

                                                                             A-4098-18
                                        2
by the prosecutor in closing.      Finally, defendant asserts his counsel was

ineffective because he called no witnesses during trial.        Defendant argues

counsel should have called defendant's mother as a fact witness, along with a

doctor who opined defendant had post-traumatic stress disorder.            Having

reviewed the record on appeal, we affirm for the reasons Judge Daniel R.

Lindemann expressed in his thorough written opinion and add the following

comments.

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-prong test established in Strickland v.

Washington, 466 U.S. 668 (1984). The defendant must show that (1) counsel

"made errors so serious that counsel was not functioning as the 'counsel'

guaranteed the defendant by the Sixth Amendment" of the United States

Constitution; and (2) the defect in performance prejudiced his or her rights to a

fair trial such that there exists "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Id. at 687, 694; State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland

standard).

      Judge Lindemann correctly applied these principles and thoroughly

addressed each asserted error raised in the PCR petition, searching the record


                                                                             A-4098-18
                                        3
for demonstration of a reasonable probability that if counsel had done these

things the result of the trial would have been different. He ultimately concluded

they would not.

      The record fully supports Judge Lindemann's findings and conclusions

that defendant did not establish a prima facie case of ineffective assistance of

counsel. Accordingly, an evidentiary hearing was not necessary or warranted.

      Affirmed.




                                                                           A-4098-18
                                       4